EXHIBIT 23.1 The Directors Seven Arts Pictures plc 30 Hertford Street London W1J 7SG Our refQISDITS/2009/Project Seven Arts /Consent Ltr 16 April 2009 Dear Sirs Seven Arts Pictures Plc ('the Company') - Form F-I Registration Statement under the Securities Act of 1933 We hereby give our consent to the inclusion in Index F2 of the Company's Form F-1 Registration Statement under the Securities Act of 1933 (the 'Document') issued by the Company of our audit report dated 16th April 2009 on the non-statutory financial statements for the 15 months ended 30 June 2008, and for each of the three years ended 31 March 2007, in the form and context in which it is included. Yours faithfully /s/ Mazars LLP Mazars LLP Mazars
